Citation Nr: 0632382	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-11 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-operative low 
back injury residuals.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to an increased rating for left mid-thigh 
laceration scar residuals, now rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1972 to December 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision that determined that new 
and material evidence had not been received to reopen a claim 
for service connection for chronic post-operative low back 
injury residuals; that denied service connection for a 
chronic right hip disorder and for a chronic left hip 
disorder; and that denied an increased in a 10 percent rating 
for service-connected residuals of a laceration of the left 
mid-thigh.  The veteran testified before the Board in May 
2006.  

The claims for service connection for a post-operative low 
back disability and a for right hip disability and for an 
increased rating for left mid-thigh laceration scar residuals 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran of 
further action required of him.  


FINDINGS OF FACT

1.  In a final, unappealed December 1999 decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim for service connection for chronic 
post-operative low back injury residuals.    

2.  The evidence received since the December 1999 RO 
determination is new and material; it is neither cumulative 
nor redundant of the evidence of record at the time of the 
December 1999 RO decision, and it raises a reasonable 
possibility of substantiating the claim.  

3.  Service connection is currently in effect for left 
mid-thigh laceration scar residuals.  

4.  A chronic left hip disorder was not shown during active 
service or any time thereafter.  


CONCLUSIONS OF LAW

1.  The claim for service connection for post-operative low 
back injury residuals is reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309 (2006).  

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 
52,744 (Sep. 7, 2006) (amending 38 C.F.R. § 3.310, effective 
October 7, 2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in January 2003, 
February 2005, and May 2006; a June 2003 rating decision; and 
a statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also, to the extent that any notice to the veteran 
regarding his claim to reopen service connection for low back 
injury residuals may be deficient, the Board notes that there 
has been no harm since the Board is reopening the claim.  Cf. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VA satisfied 
its duty to notify the appellant prior to the last 
adjudication here (a January 2996 supplemental statement of 
the case).  

In addition, all relevant, identified, and available evidence 
has been obtained for purposes of determining whether to 
reopen the claim, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

New and material evidence to reopen claim for
post-operative low back injury residuals

In April 1999, the RO denied service connection for a back 
injury.  The veteran did not appeal this decision in writing, 
and the decision thus became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201 (2006).
 
In September 1999, the RO received a copy of a letter that 
the veteran had sent to a Congressman.  The veteran did not 
express any desire to contest the April 1999 decision.  See 
38 C.F.R. § 20.201.  However, the RO treated this 
correspondence as an attempt to reopen the claim for service 
connection for a low back injury and surgery.  In December 
1999, the RO determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a low back injury and surgery.  The veteran did not 
appeal this decision, which thus became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.
 
A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108.  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, that is neither cumulative nor 
redundant, and that by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  For claims submitted after August 2001, "new 
and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  However, 
this entire claim arises from a January 2001 application for 
benefits by the veteran.  Therefore, the pre-August 2001 
definition of "new and material evidence" applies.

The Board reviews the evidence received since the final 
administrative decision in February 1975 in light of all of 
the evidence of record.  Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  The Board presumes the credibility of new 
evidence in analyzing the threshold issue of whether new and 
material evidence has been submitted to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Also, service connection may be presumed for certain chronic 
diseases (including arthritis) manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The evidence before the RO at the time of its April 1999 
decision included service medical records.  The service 
medical records did not mention any chronic back injury or 
other back or spine abnormality.  The records do reflect that 
the veteran sustained a deep left thigh stab wound.  In his 
April 1999 claim for service connection, the veteran stated 
that he had been treated for a chronic back injury during 
active service.  

In its December 1999 decision, the evidence before the RO 
also consisted of a November 1999 VA examination and 
statements from the veteran.  The veteran wrote in September 
1999 that he was being treated for a back "problem" that 
had started in September 1998.  The November 1999 VA 
examination indicated that the veteran had undergone surgery 
for a herniated disc in October 1999.  

The evidence received since the most recent final decision 
(the December 1999 RO decision) consists of photocopies of 
the veteran's service medical records; VA examination and 
clinical records; private clinical records; the veteran's 
testimony at a May 2006 hearing before the Board; and written 
statements from the veteran.  

The Board finds that some of this evidence is a least new and 
material.  In February 2006, a treating non-VA doctor, David 
E. Fisher, M.D., wrote that "I believe the knife wounds 
sustained in his service injury in 1973 have had direct 
clinical effect causing a lumbar radiculopathy, back injury 
and cervical radiculopathy."  This letter is of such 
significance that it must be addressed in order to fairly 
decide the merits of the veteran's case.  Therefore, the 
Board will reopen the claim for service connection for 
post-operative low back injury residuals.  

Service connection for a left hip disability

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Also, service connection may be presumed for certain chronic 
diseases (including arthritis) manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 
38 C.F.R. § 3.310, effective October 7, 2006).  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection is currently in effect for residuals of a 
left mid-thigh laceration scar, which resulted from a stab 
wound in service.  

The veteran's service medical records do not mention any 
chronic left hip disorder or other left hip abnormalities.  

On VA examination in December 2003, the veteran denied having 
"any problems or conditions of his left hip."  The 
diagnosis was a "normal left hip."  He was also diagnosed 
with chronic intermittent pain syndrome secondary to a right 
hip bone graft procedure.  

At the May 2006 Board hearing, the veteran stated that he had 
hip problems centered over the site where a bone graft was 
taken.  He stated that his hip pain impaired his ability to 
walk.  

However, a chronic left hip disability was not objectively 
shown during active service or at any time thereafter.  At 
the December 2003 VA examination, he specifically denied 
experiencing any left hip complaints and he had no chronic 
left hip disorder.  While the veteran testified in May 2006 
appeal about his hip pain, he clarified that it was 
associated with his prior right hip bone graft donation site.  
Absent a current disability, there can be no valid claim.  
Brammer, supra.  Moreover, there is no competent evidence to 
relate any current left hip complaints to service or to any 
aspect thereof, including the service-connected left thigh 
scar residuals.   

Thus, the weight of the evidence demonstrates that the 
veteran does not have a current left hip disability that was 
incurred in service or that is related to any service-
connected disability.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b).  


ORDER

The claim for service connection for post-operative low back 
injury residuals is reopened, and to this extent only, the 
appeal of this claim is granted.  

Service connection for a left hip disability is denied.  


REMAND

Additional development is needed regarding the reopened claim 
for service connection for post-operative low back injury 
residuals low back disorder, the claim for service connection 
for a right hip disability, and the claim for an increased 
rating for residuals of a laceration scar of the right thigh.
 
The veteran contends that he sustained a chronic 
post-operative lumbar spine disorder during active service 
or, in the alternative, secondary to his service-connected 
left mid-thigh laceration scar residuals.  However, there is 
conflicting evidence in the record.  .  In a December 2003 VA 
examination, the veteran reported having sustained a chronic 
low back lifting injury during active service when he 
attempted to move an item off of a truck.  He stated that he 
underwent two post-service spinal fusions which involved a 
right hip bone graft donation.  The veteran was diagnosed 
with chronic post-operative low back strain with 
spondylolisthesis and degenerative disc disease and "status 
post bone graft donation from right hip with residual chronic 
intermittent pain syndrome."  But on non-VA treatment in 
September 1990, the veteran presented a history of having 
initially injured his low back in a 1979 motor vehicle 
accident.  And in a February 2006 letter, a treating non-VA 
doctor, David E. Fisher, M.D., wrote that the veteran's low 
back disabilities were precipitated by his left mid-thigh 
laceration residuals.  In view of this apparently conflicting 
evidence, further VA examination would be helpful in 
identifying the nature and etiology of the veteran's chronic 
low back.  

The record also indicates that the veteran has right hip pain 
involving a donor site from the right hip that was used in 
connection with surgery for low back problems.  Therefore, 
the right hip claim appears to be inextricably intertwined 
with the claim for service connection for the low back 
disability that is being remanded.  On remand, the 
examination should also assess the nature, severity, and 
etiology of any current right hip problems, including a 
discussion of whether there is any association between right 
hip problems and the low back problems or low back surgeries.  

The veteran also contends that his service-connected left 
mid-thigh laceration scar residuals are manifested by a 
symptomatic scar and significant associated left lower 
extremity muscle and neurological impairment.  The veteran's 
service medical records indicate that his left thigh wound 
encompassed a "tract of approximately 7 inches."  Service 
medical records indicate that there as no muscular or 
neurovascular deficit.  However, in-service records also 
reflect that medical personnel could not feel the bottom of 
the stab wound with a probing finger.  In light of the 
documented depth of the in-service scar and the veteran's 
statements, it is best to ascertain what, if any, 
neurological or muscular residuals exist.

Also, on a February 2003 examination for VA, the examiner 
stated that the actual scar on the left thigh had involved 
the hamstring and that the left mid-thigh laceration 
residuals involved limited function of left thigh propulsion.  
However, the examiner diagnosed left leg scar, status post 
stabbing injury Muscle Group XI.  But the Board notes that 
Muscle Group XI does not involve the hamstring muscle; 
rather, Muscle Group XIII involves the hamstring muscle.  
38 C.F.R. § 4.73, Diagnostic Codes 5311, 5313 (2006).  
Therefore, on remand, the examination should also assess the 
current nature and severity of the left thigh laceration scar 
residuals with a specific discussion of whether there is any 
neurological or muscular involvement (with specific 
identification of any affected nerves or muscle groups).  

Accordingly, the Board REMANDS this case for the following 
actions:  

1.  Obtain any VA records relating to 
treatment of the veteran's low back, 
right hip, and left thigh scar residuals 
from January 2006 to the present.    

2.  Then, schedule the veteran for a VA 
examination to assess the current nature 
and severity of any low back condition, 
any right hip condition, and any left 
thigh scar residuals.  Provide the claims 
folder to the examiner.  

-Request that the examiner 
specifically discuss whether it is 
at least as likely as not that any 
current low back disorder is caused 
by or aggravated by the service-
connected left thigh laceration scar 
residuals or by any other aspect of 
service.

-Request that the examiner also 
discuss whether it is at least as 
likely as not that any current right 
hip disorder is caused by or 
aggravated by any low back disorder 
or surgeries for that low back 
disorder; by the service-connected 
left thigh laceration scar 
residuals; or by any other aspect of 
service.

-Also request that the examiner 
identify any limitation of motion 
due to the service-connected left 
mid-thigh laceration scar residuals 
and any associated pain, with a full 
description of the effect of the 
disability upon his ordinary 
activities (including any limitation 
of motion due to pain on motion, 
weakened movement, excess 
fatigability, repetitive motion, or 
incoordination).  The examiner 
should also identify any 
neurological or muscular involvement 
relate to the left thigh laceration 
scar residuals, with a specific 
discussion of whether there is any 
involvement of the left hamstring 
muscles or any other specific muscle 
group (including Muscle Group XI and 
Muscle Group XIII).

3.  Then, adjudicate the reopened claim 
for service connection for post-operative 
low back injury residuals on a de novo 
basis; readjudicate the claim for service 
connection for a right hip disability; 
and readjudicate the claim for an 
increased evaluation for the service-
connected laceration scar residuals of 
the left thigh.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return 
the case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


